DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shutkin et al. (US 2019/0260390 A1; also published as WO 2018/082290 A1) (hereinafter Shutkin).

Regarding claim 1, Shutkin teaches, a transmitter (Shutkin: the digital communications system 10 includes a transmitting side and a receiving side’ [0057], [Fig.2]) comprising: encoding circuitry to generate a code word by performing coding (Shutkin: ‘encoder 12 is for encoding to generate codeword’ [0057], [Fig.2]) with a low-density parity-check code (Shutkin: ‘the encoding operation and the decoding operation may be governed by an LDPC code’ [0060]) using a check matrix (Shutkin: ‘a parity check matrix H for the decoding operation performed by the decoder 14’ [0060-0061], [Fig.2, block 14), the (Shutkin: ‘the base matrix of Fig. 4 generates codeword is corresponds to first check matrix and the first parity check matrix of a plurality of cyclic permutation matrices is to generate a code word. The first check matrix with a second code rate smaller than the second code rate, and can be switched to a second check matrix [Figs.4-7], [0071-0082]), the encoding circuitry generating the second check matrix by masking the cyclic permutation matrix at a predetermined position in the first check matrix and adding a row with a column weight equal to or less than a threshold (Shutkin: ‘first check matrix is generated by performing a mask ("mask matrix") on a cyclic replacement matrix at a predetermined position of a second check matrix and adding a line whose weight is equal to or less than a threshold value’ [0067-0068]); transmission circuitry to transmit the code word (Shutkin: ‘transmission of encoded codeword’ [0058-0059]).  

Regarding claim 2, Shutkin teaches, the transmitter according to claim 1, wherein each of weights of some columns in the first check matrix is equal to a weight of a corresponding column in the second check matrix (Shutkin: ‘the column weights of some columns in the first check matrix is equal to a weight of a corresponding column in the second matrix [Figs. 4-7], [0071-0082]).

Regarding claim 3, Shutkin teaches, a receiver comprising: demodulation circuitry to receive a signal transmitted by the transmitter according to claim 1, and demodulate the received signal (Shutkin: ‘demodulator 20 demodulates the received signal’ [Fig. 2, block 20], [0059]); and decoding circuitry to decode a low-density parity- check code by using the demodulated signal (Shutkin: ‘decoder 14 to decode the received demodulated signal; LDPC code is used for decoding’ [Fig.2, block 14], [0059]).  

Regarding claim 4, Shutkin teaches, a receiver comprising: demodulation circuitry to receive a signal transmitted by the transmitter according to claim 2, and demodulate the received signal (Shutkin: ‘demodulator 20 demodulates the received signal’ [Fig. 2, block 20], [0059]); and decoding circuitry to  (Shutkin: ‘decoder 14 to decode the received demodulated signal using LDPC code’ [Fig.2, block 14], [0059]).   

Regarding claim 7, Shutkin teaches, a communication system (Shutkin: ‘the communication system 10’ [Fig.2]) comprising: the transmitter (Shutkin: ‘communications system 10 includes a transmitting side comprising an encoder 12 ’ [Fig.2]) according to claim 1; and a receiver comprising: demodulation circuitry to receive a signal transmitted by the transmitter according to claim 1, and demodulate the received signal (Shutkin: ‘communications system 10 includes a receiving side comprising a decoder 14.’ [Fig.2]; and decoding circuitry to decode a low-density parity- check code by using the demodulated signal (Shutkin: ‘decoder 14 to decode the received demodulated signal; LDPC code is used for decoding’ [Fig.2, block 14], [0059-0060]).  

Regarding claim 8, Shutkin teaches, a method for changing a code rate  (Shutkin: ‘different code rates’ [Fig.4],[0071]) to be used in a transmitter and a receiver (Shutkin: ‘transmitting and receiving side’ [0057], [Fig.2]), the transmitter transmitting a signal encoded with a low-density parity-check code, the receiver receiving the signal (Shutkin: ‘decoder 14 to decode the received encoded signal using LDPC code’ [Fig.2, block 14], [0057]), the method comprising: generating a code word by performing coding (Shutkin: ‘encoder 12 is for encoding to generate codeword’ [0057], [Fig.2])  with a low-density parity-check code (Shutkin: ‘the encoding operation and the decoding operation may be governed by an LDPC code’ [0060]) using a check matrix (Shutkin: ‘a parity check matrix H for the decoding operation performed by the decoder 14’ [0060-0061], [Fig.2, block 14), the check matrix for use in generating the code word being switchable between a first check matrix with a first code rate and a second check matrix with a second code rate smaller than the first code rate, the first check matrix containing a plurality of cyclic permutation matrices (Shutkin: ‘the base matrix of Fig. 4 generates codeword is corresponds to first check matrix and the first parity check matrix of a plurality of cyclic permutation matrices is to generate a code word. The first check matrix with a second code rate smaller than the second code rate, and can be switched to a second check matrix [Figs.4-7], [0071-0082]); generating the second check matrix by masking the cyclic permutation matrix at a predetermined position in the first check matrix and  (Shutkin: ‘first check matrix is generated by performing a mask ("mask matrix") on a cyclic replacement matrix at a predetermined position of a second check matrix and adding a line whose weight is equal to or less than a threshold value’ [0067-0068]); transmitting the code word (Shutkin: ‘transmission of encoded codeword’ [0058-0059]); receiving the signal and demodulating the received signal (Shutkin: ‘demodulator 20 demodulates the received signal’ [Fig. 2, block 20] ,[0059]); and decoding the low-density parity-check code by using the demodulated signal (Shutkin: ‘decoder 14 to decode the received demodulated signal; LDPC code is used for decoding’ [Fig.2, block 14], [0059-0060]).  

Regarding claim 9, Shutkin teaches, the method for changing a code rate, according to claim 8, wherein each of weights of some columns in the first check matrix is equal to a weight of a corresponding column in the second check matrix (Shutkin: ‘the column weights of some columns in the first check matrix is equal to a weight of a corresponding column in the second matrix [Figs. 4-7] ,[0071-0077]).  

Regarding claim 10, Shutkin teaches, a control circuit for controlling a transmitter (Shutkin: ‘transmitting side’ [Fig.2]) to generate a code word (Shutkin: ‘encoder 12 is for encoding to generate codeword’ [0057], [Fig.2]) by performing coding with a low-density parity-check code (Shutkin: ‘the encoding operation and the decoding operation may be governed by an LDPC code’ [0060]) using a check matrix (Shutkin: ‘a parity check matrix H for the decoding operation performed by the decoder 14’ [0059-0060], [Fig.2, block 14), and transmit the code word (Shutkin: ‘transmission of encoded codeword’ [0058-0059]), the control circuit enabling the transmitter to switch the check matrix for use in generating the code word, between a first check matrix with a first code rate and a second check matrix with a second code rate smaller than the first code rate, the first check matrix containing a plurality of cyclic permutation matrices (Shutkin: ‘the base matrix of Fig. 4 generates codeword is corresponds to first check matrix and the first parity check matrix of a plurality of cyclic permutation matrices is to generate a code word. The first check matrix with a second code rate smaller than the second code rate, and can be switched to a second check matrix [Figs.4-7], [0071-0082]), the control circuit causing the transmitter to perform a process of generating the second check matrix by masking the cyclic permutation matrix at a  (Shutkin: ‘first check matrix is generated by performing a mask ("mask matrix") on a cyclic replacement matrix at a predetermined position of a second check matrix and adding a line whose weight is equal to or less than a threshold value’ [0067-0068]). 

Regarding claim 11, Shutkin teaches, a non-transitory storage medium to store a program for controlling a transmitter (Shutkin: transmitting side’ [0057], [Fig.2])  to generate a code word by performing coding (Shutkin: ‘encoder 12 is for encoding to generate codeword’ [0057], [Fig.2])  with a low-density parity-check code (Shutkin: ‘the encoding operation and the decoding operation may be governed by an LDPC code’ [0060])  using a check matrix (Shutkin: ‘a parity check matrix H for the decoding operation performed by the decoder 14’ [0060-0061], [Fig.2, block 14), and transmit the code word (Shutkin: ‘transmission of encoded codeword’ [0058-0059]), the program being executed by a processor to: enable the transmitter to switch the check matrix for use in generating the code word, between a first check matrix with a first code rate and a second check matrix with a second code rate smaller than the first code rate, the first check matrix containing a plurality of cyclic permutation matrices (Shutkin: ‘the base matrix of Fig. 4 generates codeword is corresponds to first check matrix and the first parity check matrix of a plurality of cyclic permutation matrices is to generate a code word. The first check matrix with a second code rate smaller than the second code rate, and can be switched to a second check matrix [Figs.4-7], [0071-0082]); and cause the transmitter to perform a process of generating the second check matrix by masking the cyclic permutation matrix at a predetermined position in the first check matrix and adding a row with a column weight equal to or less than a threshold (Shutkin: ‘first check matrix is generated by performing a mask ("mask matrix") on a cyclic replacement matrix at a predetermined position of a second check matrix and adding a line whose weight is equal to or less than a threshold value’ [0067-0068]).  




Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Matsumoto et al. (US 2012/0240128 A1) teaches a regular quasi-cyclic matrix is generated in which specific regularity is given to cyclic permutation matrices. A mask matrix capable of supporting a plurality of encoding rates is generated. A specific cyclic permutation matrix in the regular quasi-cyclic matrix is converted into a zero-matrix using a mask matrix corresponding to a specific encoding rate to generate an irregular masking quasi-cyclic matrix. 
Sugihara et al. (US 2015/0365105 A1) teaches a data structure of a check matrix for the error correction, in which the check matrix has a matrix structure in which rows are rearranged for submatrices consisting of a part of columns of the check matrix..
Nguyen et al. (US 2011/0307756 A1) teaches a digital communication coding methods resulting in rate-compatible low density parity-check (LDPC) codes built from photographs. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/Shelly A Chase/Primary Examiner, Art Unit 2112